Title: To Thomas Jefferson from Henry Dearborn, 16 December 1801
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            War Department Decmr. 16th 1801
          
          Will it not be necessary to intimate to Congress the necessaty of some provision for making the proposed establishment of a Magazine & Armoury in South Carolina, and also for making some improvements at Harpers ferry.
          I am Sir with the highest respect Your Huml. Servt.
          
            H. Dearborn
          
        